Hadley, J.,
(concurring). — I agree with the majority of the court that the writ asked.must issue, because the existing law demands it. But I-believe this court should in this case declare the effect of the act of 1901. It is true that act is not yet in force, but the record in this case shows that it will be in force before the warrant of the lower court can be executed. Hothing but an extraordinary session of the legislature and a repeal of the act of 1901, or a modification thereof, can prevent this, and no presumption can he indulged that such an event may happen. The record shows that the lower court refused to issue the warrant on the ground that the act of 1901 will be in force before the warrant can he executed, and he construes that act as taking away the authority of the sheriff to carry the warrant into execution. In view of the gravity of the situation, involving as it does the judicial execution-of a prisoner, I believe the court should .now construe the *278effect of the act of 1901, for the guidance of the sheriff, whose duty it is made, under existing law, to execute the very warrant which it is now ordered shall issue.
White, J., concurs with Hadley, J.